    Case 8:20-cv-02429 Document 1 Filed 10/17/20 Page 1 of 3 PageID 1




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE MIDDLE DISTRICT OF FLORIDA

 MINT-MAN, LLC,
       Plaintiff
 v.                                              Case No.: ______________________________

 NATIONAL MUSIC MUSEUM: AMERICA’S
 SHRINE TO MUSIC, INC.
        Defendant

                 COMPLAINT FOR BREACH OF CONTRACT AND/OR RECISSION

To the Honorable United States District Judge of the Middle District of Florida:

        COMES NOW the Plaintiff, by and through its undersigned counsel and files this

complaint seeking relief before this Honorable Court, and in support thereof states the

following:

    1. The Plaintiff, Mint-Man, LLC (Mint-Man), is a Florida limited liability company whose

        principle place of business is in Sarasota County, Florida.

    2. The Defendant, National Music Museum: America's Shrine to Music, Inc. (Museum), is a

        South Dakota corporation.

    3. Museum is an exempt organization recognized by the Internal Revenue Service.

    4. This Court has jurisdiction of the parties and the matters presented under 28 U.S.C.

        1332.

    5. In 2013 Mint-Man possessed valuable instruments, including those listed in Exhibit A.

    6. Museum desired to obtain these instruments and ultimately entered into an agreement

        for the transfer of the instruments (Agreement). A copy of the agreement is attached

        hereto as Exhibit A and incorporated by reference.
Case 8:20-cv-02429 Document 1 Filed 10/17/20 Page 2 of 3 PageID 2




7. Museum failed to remit consideration to Mint-man for the instruments as required by

    the Agreement.

8. Mint-Man would not have agreed to the transfer if it were not for Museum’s promise of

    consideration as detailed in the Agreement.

9. Mint-Man made numerous demands for consideration or, alternatively, recission of the

    contract. To date, Museum has failed to respond to every such demand.

10. Museum’s failure to remit consideration meant that there was an absence of

    consideration and the Agreement should be rescinded and Museum should be ordered

    to return the instruments to Mint-Man.

11. Alternatively, failure to remit the consideration constituted a material and unilateral

    breach of the Agreement by Museum, as a result of the breach Mint-Man has been

    damaged.

12. The damages include:

        a. Losses due to non-issuance of the “Deeds of Gift” or tax deeds for the transfer

            of the property for the original year of the donation and for damages related to

            the passage of time afterwards;

        b. Loss of the use of property during the period of the total breach; and

        c. Loss of the commercial or display value of the property during the total breach.

    WHEREFORE, PREMISES CONSIDERED, IT IS PRAYED:

1. That the Museum be served with a copy of this complaint and required to answer or

    suffer a judgment by default.

2. That all or a portion of the contract attached be rescinded.

3. For the right to amend this complaint after new or additional facts can be discovered.
Case 8:20-cv-02429 Document 1 Filed 10/17/20 Page 3 of 3 PageID 3




4. For damages for breach of contract.

5. For such further and other relief as to which the Plaintiff’s may be entitled.

                                                              Respectfully submitted,
                                                              /s/ Brandon A. Stanko
                                                              Brandon A. Stanko
                                                              Trial Counsel
                                                              Florida Bar No.: 0057442
                                                              Brandon Stanko PA
                                                              301 W Bay St
                                                              Ste 14132
                                                              Jacksonville FL 32202
                                                              (904) 217-5159
                                                              brandon@brandonstanko.com
